DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2021-04-19 (herein referred to as the Reply) where claim(s) 1-20 are pending for consideration.

Claim Objections
Claim(s) 18
The claim preamble recites “The UE or claim 17,” which should be “The UE of[[r]] claim 17,”


35 USC §112(f) - Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” and are being interpreted under 35 U.S.C. 112(f). Such claim(s) and corresponding limitation(s) is/are: 

Claim(s) 10
		means language: means for
		non-structural language:  receiving a first sequence over...

		means language:  means
		non-structural language:  for generating a generalized Chu...

		means language:  means
		non-structural language:  for determining whether the first...

Claim(s) 11
		means language:  means
		non-structural language:  for determining whether the first...

		means language:  means
		non-structural language:  for conjugating the generalized Chu...

		means language:  means
		non-structural language:  for multiplying the first sequence...

		means language:  means
		non-structural language:  for applying an inverse fast...

		means language:  means
		non-structural language:  for determining whether the first...

Claim(s) 12
		means language:  means
		non-structural language:  for determining whether the first...

		means language:  means
		non-structural language:  for determining a signal window...

		means language:  means
		non-structural language:  for determining a noise window...

		means language:  means
		non-structural language:  for determining a first maximum...

		means language:  means
		non-structural language:  for determining a second maximum...

		means language:  means
		non-structural language:  for comparing a quotient of...

Claim(s) 15
		means language:  means
		non-structural language:  for descrambling the first sequence...


35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lee_169 (US8005169) in view of JI_915 (US20200295915)
Claim(s) 1, 10, 17
Lee_169 teaches
receiving a first sequence over the air; input signals, sent by base station to a MS, include a preamble sequence <FIGs. 6, col. 9, Ln 47 to Col. 15, Ln 5 >]
	generating a sequence that is expected to be transmitted from a serving base station; and Preamble sequence is stored at the MS (e.g., in estimation module or control module) <FIGs. 6;  col. 9, Ln 47 to Col. 15, Ln 5 >]
	determining whether the first sequence indicates a beginning of a downlink transmission from the serving base station based on the first sequence and sequence. MS performs correlation operations to determine if the estimated preamble sequence in the input signal corresponds to a preamble sequence stored at the MS (i.e., comparing the received sequence to the known, stored sequence). The preamble is used to detect a beginning of pack transmission. <FIGs. 6; col. 9, Ln 47 to Col. 15, Ln 5 >]
Lee_169 does not explicitly teach
	a sequence that is a generalized Chu sequence 
However in a similar endeavor, JI_915 teaches
	a sequence that is a generalized Chu sequence Correlation operations are performed on the received ZC sequences and locally stored ZC sequences to determine if they are corresponding <FIG(s). 10; para. 0005, 0009-0014, 0349-0391>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Lee_169 with the embodiment(s) disclosed by Xia_094. One of ordinary skill in the art would have been motivated to make this modification in order to resolve a problem that implementation complexity of symbol timing synchronization is high because a terminal with relatively low crystal oscillator accuracy has a relatively large frequency offset. <para. 0009>.
With regards to claims 10, 17 which are “means” and “apparatus” version of method claim 1, Lee_169 teaches the embodiments being carried out by network devices such as mobile stations having processor for executing stored instructions and transceiver/transmitter/receiver radio modules <FIG(s). 1, 2C; Col. 7 Ln 1-40, Col. 8 Ln 21-35>

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lee_169 (US8005169) in view of JI_915 (US20200295915), and further view of Hosseinian_530 (US20070217530)
Claim(s) 8
As previously discussed herein, Lee_169 in view of JI_915 teaches a Chu sequence that is generalized.
Lee_169 does not explicitly teach
wherein a length of a Chu sequence is 256.
However in a similar endeavor, Hosseinian_530 teaches
wherein a length of a Chu sequence is 256. Zadoff-Chu sequence with a length of 256 Zadoff-Chu sequence with a length of 256 <para. 0065>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Lee_169 and JI_915 with the embodiment(s) disclosed by Hosseinian_530. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved channel estimation techniques that should be as robust as possible under any wireless channel conditions <Background, Summary>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lee_169 (US8005169) in view of JI_915 (US20200295915), and further view of Chmiel_122 (US20090270122)
Claim(s) 6, 15
Lee_169 does not explicitly teach
further comprising:
	descrambling the first sequence using a pseudorandom sequence that is common to a plurality of base stations.
However in a similar endeavor, Chmiel_122 teaches
	descrambling the first sequence using a pseudorandom sequence that is common to a plurality of base stations. CP length indicator is scrambled using a Gold sequence that is common for all cells where it is known that each cell would be associated with a base station. Accordingly receiving device would decode the scrambled indicator using the Gold sequence <FIG(s). 8; para. 0084, 0099-0109, 0124-0128>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Lee_169 and JI_915 with the embodiment(s) disclosed by Chmiel_122. One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved method of CP detection. See para. 0052-0068.
Claim(s) 7, 16
Lee_169 does not explicitly teach
wherein the pseudorandom sequence is a gold sequence.
However in a similar endeavor, Chmiel_122 teaches
	wherein the pseudorandom sequence is a gold sequence. Gold sequence <para. 0084, 0106-0109>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Lee_169 and JI_915 with the embodiment(s) disclosed by Chmiel_122. One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved method of CP detection. See para. 0052-0068.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lee_169 (US8005169) in view of JI_915 (US20200295915), and further view of Cheng_263 (US20140064263)
Claim(s) 5
As previously discussed herein, Lee_169 in view of JI_915 teaches a Chu sequence that is generalized.
Lee_169 does not explicitly teach
wherein a Chu sequence is generated based on at least one of 
		a root,
		a cell identifier (ID), and 
		a slot index associated with a serving cell.
However in a similar endeavor, Cheng_263 teaches
wherein a Chu sequence is generated based on at least one of 
		a root, Zadoff-Chu sequence generated based on root index assocaited with server cell <FIG(s). 2, 3, 4; para. 0031, 0044-0045; Claim(s) 3, 9>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Lee_169 and JI_915 with the embodiment(s) disclosed by Cheng_263. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved techniques for discovering the presence of other user equipment to initiate device-to-device communication <para. 0005>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lee_169 (US8005169) in view of JI_915 (US20200295915), and further view of JI_680 (US20180248680)
Claim(s) 5, 14
Lee_169 does not explicitly teach
wherein the generalized Chu sequence is generated based on at least one of 
		a root,
		a cell identifier (ID), and 
		a slot index associated with a serving cell.
However in a similar endeavor, JI_680 teaches
wherein the generalized Chu sequence is generated based on at least one of 
		a cell identifier (ID), and  Generalized ZC sequences are based on cell identifiers <FIG(s). 8; para. 0010-0015, 0069, 0083-0092, 0292-0299, 0306-0309>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Lee_169 and JI_915 with the embodiment(s) disclosed by JI_680. One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved and relatively more accurate synchronization method. See para. 7008-0009.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lee_169 (US8005169) in view of JI_915 (US20200295915), and further view of Belleschi_833 (US20180227833)
Claim(s) 9, 14
Lee_169 does not explicitly teach
wherein receiving the first sequence comprises receiving one of 
a cell-specific reference signal or 
a channel usage beacon signal that includes the first sequence.
However in a similar endeavor, Belleschi_833 teaches
wherein receiving the first sequence comprises receiving one of 
a cell-specific reference signal or  Cells transmits, to UEs, CRS Zadoff-Chu sequences <para. 0016, 0069-0070>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Lee_169 and JI_915 with the embodiment(s) disclosed by Belleschi_833. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved methods for acquiring system information broadcasted by a network that can enable cooperation between two or more cells for UEs <para. 0021-0023>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lee_169 (US8005169) in view of JI_915 (US20200295915), and further view of OKETANI_507 (US20080101507)
Claim(s) 2, 11, 18
As previously discussed herein, Lee_169 in view of JI_915 teaches a Chu sequence that is generalized.
Lee_169 does not explicitly teach
wherein determining whether the first sequence indicates the beginning of the downlink transmission from the serving base station based on the first sequence and the Chu sequence comprises:
conjugating the Chu sequence;
multiplying the first sequence by the conjugate of the generalized Chu sequence to generate a third sequence;
applying an inverse fast Fourier transform (IFFT) to the third sequence to generate a fourth sequence; and
determining whether the first sequence indicates the beginning of the downlink transmission from the serving base station based on the fourth sequence.
However in a similar endeavor, OKETANI_507 teaches
wherein determining whether the first sequence indicates the beginning of the downlink transmission from the serving base station based on the first sequence and the Chu sequence comprises:
conjugating the Chu sequence; multiplying the first sequence by the conjugate of the generalized Chu sequence to generate a third sequence; applying an inverse fast Fourier transform (IFFT) to the third sequence to generate a fourth sequence; and determining whether the first sequence indicates the beginning of the downlink transmission from the serving base station based on the fourth sequence. Conjugate of predetermined ZC sequence is determined. Received signal in the frequency region and the conjugate complex number of a predetermined ZC sequence not cyclically shifted are multiplied together. Next, the signal obtained as the result of multiplication is converted into a time region by inverse fast Fourier transform (IFFT) to obtain a crossceorrelation between the received signal and the predetermined ZC sequence. The receiving devices compares the received ZC sequence with the predetermined sequence using said embodiments in preamble operations, which indicates the beginning of a new transmission e.g., a reference signal. <FIG(s). 2, 2A, 2B; para. 0006-0008, 0012-0020; Background>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Lee_169 and JI_915 with the embodiment(s) disclosed by OKETANI_507. One of ordinary skill in the art would have been motivated to make this modification in order to simplify the configuration for detecting a pattern formed of a ZC sequence multiplexed by CDM and a cyclic shift and transmitted from a terminal equipment such as that described above. In doing so, a frequency region crosscorrelation method (multi-use channel estimation) is effective, in which a plurality of patterns having the same ZC sequence but having different cyclic shifts are detected in one circuit and the number of circuits is thereby reduced. <para. 0012>.

Allowable Subject Matter
Claim(s)  is/are indicated as having allowable subject matter and objected to.
Claim(s) 3, 12, 19, and 4, 13, 20
The claim(s) is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance: Closest art is of OKETANI_507 (US20080101507) as discussed herein, particularly FIG. 2A showing the receiving decoding operating of a ZC sequence. However, OKETANI_507 fails to teach a noise window and tap energy as required by claims 3, 12, and 19.


Relevant Cited References
US20160095120
US20160112973
US20150358106
US20150341586
US20150365977
US20160050667
US20150043520

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415